IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                            :                           NO. 647
                                  :
ORDER ADOPTING NEW RULES 182      :                           SUPREME COURT RULES
AND 1182 OF THE RULES OF JUVENILE :
COURT PROCEDURE                   :                           DOCKET
                                  :
                                  :




                                                ORDER


PER CURIAM

       AND NOW, this 11th day of September, 2014, upon the recommendation of the
Juvenile Court Procedural Rules Committee; the proposal having been published for
public comment before adoption at 43 Pa.B. 2306 (April 27, 2013), in the Atlantic
Reporter (Third Series Advance Sheets, Vol. 62, No. 3, May 3, 2013, and on the
Supreme Court’s web-page, and an Explanatory Report to be published with this
ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the adoption of new Rules 182 and 1182 of the Rules of Juvenile
Court Procedure are approved in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
the rules herein shall be effective October 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.